--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




















 
 
SETTLEMENT AND MUTUAL RELEASE
AGREEMENT
 
 













LEWIS JAFFE


and


SVI MEDIA, INC.




















October 16, 2007




 
 

--------------------------------------------------------------------------------

 


SETTLEMENT AND MUTUAL RELEASE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



I


PARTIES


THIS SETTLEMENT AND MUTUAL RELEASE AGREEMENT (the “Agreement”) is entered into
with an effective date of the 16th day of October, 2007 (“Effective Date”), by
and between LEWIS JAFFE, an individual residing in the State of California
(“Jaffe”); and, SVI MEDIA, INC., a Nevada corporation formerly known as OXFORD
MEDIA, INC. (“SVI”). Jaffe and SVI are sometimes referred to collectively herein
as the “Parties”, and each individually as a “Party”.


II


RECITALS


A.         Jaffe was employed by SVI as its Chief Executive Officer (“CEO”) in
order to render services generally associated with the CEO of a public company
similar in size to SVI.


B.­­­­­­­­­­­­­­­­­         Jaffe’s employment with SVI was subject to a written
Executive Employment Agreement effective 15 February 2007 (the “Employment
Agreement”), providing the terms and conditions of Jaffe’s employment with SVI.


C.         Jaffe also currently serves as a member of the Board of Directors of
SVI (the “SVI Board”).


D.         Jaffe desires to tender his resignation as the CEO of SVI and
terminate his employment relationship with SVI, with said termination to have an
effective date of 31 October 2007.


E.         Jaffe also desires to resign from the SVI Board, with said
resignation to be effective as of and on the 17th day of October 2007.


F.         The Parties mutually desire to have Jaffe voluntarily terminate his
employment relationship without dispute or cause, effective as of 31 October
2007 (the “Employment Termination Date”), and to terminate his status as a
member of the Board effective as of 17 October 2007 (the “Board Termination
Date”). SVI conditionally agrees to the terms and conditions of this Agreement
provided Jaffe: (i) enters into and complies with all of the terms and
conditions of this Agreement, including but not limited to the provision of
assurances to SVI that he will not assert any claims of any kind against SVI
arising out of the Employment Agreement and his status as a member of the SVI
Board; and, (ii) abides by and honors his obligations to maintain and protect
the Trade Secrets and Confidential Information of SVI and its affiliates,
subsidiaries, predecessors, parents, related businesses and entities.






 
1

--------------------------------------------------------------------------------

 


G.        Jaffe conditionally offers to voluntarily terminate his employment
relationship with SVI without dispute, effective as of the Employment
Termination Date, and to terminate his status as a member of the SVI Board
effective as of the Board Termination Date, in exchange for valid consideration
to be transferred by SVI hereunder, so long as SVI enters into and complies with
all of the terms and conditions of this Agreement, including but not limited to
the provision of assurances to Jaffe that SVI will not assert any claims of any
kind against Jaffe arising out of Jaffe’s employment with SVI and his status as
a member of the SVI Board.


H.        The Parties agree that so long as both Parties satisfy their
respective obligations hereunder that the Employment Agreement will be
terminated in all respects except as otherwise expressly provided for herein,
and both Parties will waive any and all rights, remedies, and recoveries under
the Employment Agreement.


I.          This Agreement shall specifically encompass all claims and related
factual and legal circumstances noted above (collectively, the “Claims”). As
such, it is the intent of the Parties that their respective rights and
obligations to each other from this day forward shall be determined exclusively
under the terms of this Agreement, and that this Agreement supersedes, amends
and restates any other employment agreements between the Parties.


J.          All Parties are desirous of settling the Claims and releasing each
other from all future liability.


K.         NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:


III


RELEASE


3.1        Exchange. In consideration of the execution of this Agreement, the
payments and obligations described below to be made or satisfied, as
appropriate, by SVI, the satisfaction of the obligations of each of the
respective Parties hereunder, and other good and valuable consideration, the
receipt and value of which is hereby confirmed, Jaffe on the one hand, and SVI
on the other hand, shall hereby fully, finally and forever settle and release
each other from any and all claims, losses, fines, penalties, damages, demands,
judgments, debts, obligations, interests, liabilities, causes of action,
breaches of duty, costs, expenses, judgments and injunctions of any nature
whatsoever, whether known or unknown, arising out of or related to the
relationships between the Parties prior to the Effective Date, specifically
including, but not limited to, the Claims (cumulatively referred to as the
“Released Claims”).


3.2        Complete Release and Hold Harmless. All Parties, for themselves,
itself, their heirs, executors, administrators, successors, and assigns, hereby
agree to release, discharge and hold harmless each other and the other’s
directors, employees, shareholders, managers, officers, members, affiliates,
subsidiaries, predecessors, parents, related businesses and entities, attorneys
and each of their successors and assigns from any and all known and unknown
claims of every nature and kind whatsoever which they now or hereafter may have
with respect to each other and/or the Claims, notwithstanding Section 1542 of
the California Civil Code, which provides that:
 
 
 
2

--------------------------------------------------------------------------------

 
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."



All rights under §1542 of the California Civil Code, as well as under any other
statutes or common law principles of similar effect, are hereby expressly,
fully, knowingly, intentionally and forever waived and relinquished by the
Parties. Each Party hereby acknowledges that each understands the significance
and consequences of such waiver under §1542 of the California Civil Code, and
that each had the opportunity to seek the advice of legal counsel of its choice.


3.3        Scope of Jaffe’s Release. Jaffe further expressly understands that
the rights being waived hereunder specifically include, but are not limited to,
any and all claims under (as any of the same may be amended from time to time)
Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil
Rights Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age
Discrimination in Employment Act; Employee Retirement Income Security Act; Fair
Labor Standards Act; Family and Medical Leave Act; WARN Act; the United States
and California Constitutions; California Fair Employment and Housing Act;
California Family Rights Act; California Labor Code; any applicable California
Industrial Welfare Commission Wage Order; with respect to the foregoing
constitutional and statutory references, any comparable constitution, statute or
regulation of any other state; all claims of discrimination or harassment on
account of race, sex, sexual orientation, national origin, religion, disability,
age, pregnancy, veteran’s status, or any other protected status under any
federal or state statute; any federal, state or local law enforcing express or
implied employment contracts or covenants of good faith and fair dealing; any
federal, state or local laws providing recourse for alleged wrongful discharge
or constructive discharge, termination in violation of public policy, tort,
physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and any similar or related claim; together with
any claim under any other local, state or federal law or constitution governing
employment, discrimination or harassment in employment, or the payment of wages
or benefits, whether or not now known, suspected or claimed, which Jaffe ever
had, now has, or may claim to have in the future as of the date of this
Agreement. This Agreement and the scope of the release by Jaffe hereunder
expressly includes any statutory claims, including, but not limited to, claims
under the Age Discrimination in Employment Act (the “ADEA”) and the Older
Workers’ Benefit Protection Act (“OWBPA”), except that this Agreement does not
waive rights or claims under the ADEA which may arise after the Effective Date
of this Agreement.


3.4       After Acquired Information. The Parties acknowledge that they may
hereafter discover information, facts, or circumstances different from or in
addition to those which they now know or believe to be true. Except as otherwise
provided herein to the contrary, this Agreement shall remain in full force and
effect in all respects notwithstanding such discovery, and the Parties expressly
accept and assume the risk of such possible additions to or differences from
those facts now known or believed to be true.


3.5       Enforceability. The enforceability of this Agreement is conditioned
upon each respective Party satisfying its respective obligations hereunder.


3.6       Assignment of Released Claims. The Parties hereby covenant that none
of the Released Claims has been assigned to any other person, and that no other
person has any interest in any of the Released Claims. In the event any other
person asserts any interest with respect to the Released Claims, then the Party
breaching this covenant shall fully defend and indemnify the Party against whom
such claim is asserted for any and all damages, costs, and fees of any kind.




 
3

--------------------------------------------------------------------------------

 


3.7       Specific Exclusion. It is expressly understood that the release
contained in this Agreement does not encompass or include any of the following:


(a)        The promises and obligations of the Parties under this Agreement.


(b)        The promises and obligations of Jaffe under the Employment Agreement
intended to survive termination, as reflected in Section 6.5, below.


(c)        The intentionally willful, tortious, or criminal acts of either Party
after the execution of this Agreement.


3.8       No Admission of Liability. Notwithstanding the terms and conditions of
this Agreement, execution hereof shall in no manner or form constitute the
admission of liability or responsibility of either Party in respect to the
Claims.


IV


TERMINATE OF EMPLOYMENT AND BOARD RELATIONSHIP


4.1       Voluntary Termination of Employment. The Parties agree that Jaffe has
voluntarily terminated his employment with SVI, and that his last day of
employment by and with SVI shall be deemed to be the 31st day of October, 2007.
As of the Employment Termination Date and as additional consideration hereunder,
Jaffe shall have voluntarily resigned any and all positions he held in and with
SVI. Notwithstanding the Employment Termination Date, the Employment Agreement
shall be deemed to be terminated, except for those provisions contained therein
which specifically are to survive termination, as of and on the Effective Date.


4.2       Voluntary Resignation from the SVI Board. The Parties agree that Jaffe
has voluntarily resigned from the SVI Board, and that his resignation shall be
effective as of 17 October 2007. As of the Board Termination Date and as
additional consideration hereunder, Jaffe shall have voluntarily resigned from
the SVI Board, and SVI shall continue to provide and afford Jaffe with all
indemnification protection as was in place at the time of the Board Termination
Date. The Parties agree that no other amounts of any kind are owed by SVI to
Jaffe in regard to his tenure as a member of the SVI Board
 
4.3       Payment of Amounts Owed to Jaffe. The Parties hereby agree to the
following payments which shall represent all amounts due Jaffe for unpaid and
accrued wages and benefits, if applicable, including but not limited to sick
leave, vacation time, severance, and all other amounts which may be due to Jaffe
from SVI hereafter under the Employment Agreement, and Jaffe shall neither make,
nor be entitled to any other amounts:


4.3.1.    Accrued Salary. The Parties agree that the total amount of accrued
salary owed to Jaffe is Ninety Two Thousand Five Hundred Seventy Six Dollars and
Ninety Two Cents ($92,576.92), which amount is referred to herein as the
“Accrued Salary”. The Accrued Salary will continue to be owed by SVI to Jaffe,
without imposition of any interest or further amounts, and will be due and
immediately payable upon the earlier of the following to occur: (i) the sale of
substantially all of SVI’s assets or outstanding shares of stock; or, (ii) SVI
reports that it is profitable in any Form 10K or 10Q filed with Securities and
Exchange Commission.




 
4

--------------------------------------------------------------------------------

 


4.3.2.    Accrued Vacation Pay. The Parties agree that the total amount of
accrued vacation pay owed to Jaffe is Twenty Five Thousand Eight Hundred Twenty
Three Dollars ($25,823), which amount is referred to herein as the “Accrued
Vacation”. The Accrued Vacation will continue to be owed by SVI to Jaffe,
without imposition of any interest or further amounts, and will be paid,
in-full, on or before 05 November 2007.


4.3.2.    Health Insurance Coverage. The Parties hereby agree that as additional
consideration hereunder, SVI, at its sole cost and expense, shall maintain in
full force and effect the health insurance benefits provided to Jaffe for a
period of twelve (12) months from the Effective Date. Thereafter, such coverage
shall terminate, unless Jaffe makes a proper election to continue such coverage
under COBRA, in which case all such benefits shall be at his sole cost and
expense. Any and all other coverage of any kind extending beyond the terms and
conditions of this Agreement will be solely at the expense of Jaffe and subject
to the terms and conditions of the documents governing the medical plan. It is
the sole responsibility of Jaffe to comply with said terms and conditions, and
SVI will have no liability for the future failure of Jaffe to acquire COBRA
coverage.


4.4       Express Waiver of Any Other Amounts. Jaffe hereby acknowledges that he
is not entitled to receive, and will not claim, any damages, rights, benefits,
or compensation other than as expressly set forth in this Agreement.
Specifically, no vacation, benefits, earned or paid time off, or other
accrual-based benefits of any kind (“Post Termination Benefits”) will accrue,
vest or otherwise be credited to Jaffe after the Effective Date. Jaffe expressly
waives, foregoes, and denies any right or claim to such Post Termination
Benefits and acknowledges that no compensation, remuneration, or other form of
payment or benefit is forthcoming based thereon, other than as the Parties
expressly agree under Article V, below.


V


CONTINUED SERVICES


5.1       Transition Period. The Parties have agreed that Jaffe’s employment
will terminate as of and on the Employment Termination Date. During and
throughout the period commencing on the Effective Date and continuing up to and
until the Employment Termination Date (the “The Transition Period”), the Parties
shall be bound by the following:


(a)        During the Transition Period SVI shall pay to Jaffe the base salary,
at the same intervals, as in effect as of the Effective Date, with said base
salary guaranteed during the Transition Period unless Jaffe shall terminate his
employment prior to the end of the Transition Period. It is expressly understood
that the base salary does not include any other benefits or allowances (such as
a car allowance or a phone allowance, for example), and that no such payments
will be made to SVI to Jaffe unless expressly agreed upon by the Parties in
writing.


(b)        Jaffe shall render those services to SVI during the Transition Period
as instructed by the SVI Board.




 
5

--------------------------------------------------------------------------------

 


5.2        Contractor Services. Subsequent to the Employment Termination Date
Jaffe may render services to SVI in the capacity as an “independent contractor”
(as that term is commonly defined in a business and tax context), with the
Parties further bound by the following with regard to such services and
relationship (the “Contractor Services”):


(a)        Such Contractor Services shall be rendered at the express agreement
of the Parties, with no obligation on either Party to enter into such Contractor
Services.


(b)        All Contractor Services shall be defined by the SVI Board, with Jaffe
compensated as an independent contractor at a rate equal to Jaffe’s base salary
as of the Effective Date, paid in accordance with SVI’s then payroll policies.


(c)        The Contractor Services shall be rendered, if at all, on a
week-to-week basis, terminable at-will at any time by either Party.


VI


CONFIDENTIALITY AND BUSINESS RELATED PROVISIONS


6.1        Non-Disclosure of Business Information. Jaffe shall not at any time,
either directly or indirectly use, divulge, disclose or communicate to any
person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of SVI,
including, but not limited to, the names, buying habits, or practices of any of
its customers, its marketing methods and related data, the names of any of its
vendors or suppliers, costs of materials, the prices it obtains or has obtained
or at which it sells or has sold its products or services, manufacturing and
sales, costs, lists or other written records used in SVI's business,
compensation paid to employees and other terms of employment, or any other
confidential information of, about or concerning the business of SVI, its manner
of operation, or other confidential data of any kind, nature, or description.
The Parties hereby stipulate that as between them, the foregoing matters are
important, material, and confidential trade secrets and affect the successful
conduct of the SVI's business and its goodwill, and that any breach of any term
of this paragraph is a material breach of this Agreement.




6.2        Non-Solicitation of Employees. During and continuing for a period of
three (3) years after the Effective Date of this Agreement, Jaffe shall not,
directly or indirectly, cause or induce, or attempt to cause or induce, any
employee of SVI to terminate his or her employment with SVI, as such employment
exists at any time following the Effective Date.


6.3        Return of Materials. Prior to execution of this Agreement Jaffe
delivered to SVI all property, to the best of Jaffe’s knowledge, in his
possession and which were required to be returned to SVI under this Agreement.
Jaffe shall promptly deliver to SVI all further equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists, computer disks
and data bases, computer programs and reports, computer software, and all other
written, graphic and computer generated or stored records relating to the
business of SVI which are or have been in the possession or under the control of
Jaffe.




 
6

--------------------------------------------------------------------------------

 


6.4        No Disparaging Remarks. Neither Party shall make, or cause to be
made, any statement or communicate any information (whether oral or written)
that disparages or reflects negatively on the other or any of the parties
released hereunder. Nothing herein shall preclude either Party from complying
with a subpoena or other lawful process.


6.5        Nondisclosure of Trade Secret/Confidential Information. Jaffe shall
not at any time, whether during or subsequent to the execution of this
Agreement, unless specifically consented to in writing by SVI, either directly
or indirectly use, divulge, disclose or communicate to any person, firm, or
corporation, in any manner whatsoever, any Confidential Information concerning
any matters affecting or relating to the business of SVI, including, but not
limited to, the names, buying habits, or practices or Confidential Information
of any of its customers, Customer Accounts, its marketing methods and related
data, the names of any of its vendors or suppliers, costs of materials, the
prices it obtains or has obtained or at which it sells or has sold its products
or services, manufacturing and sales, costs, lists or other written records used
in SVI’s business, operations, production, facilities, equipment, machinery,
processes, formulas, engineering, programs, methods, intellectual property,
patents, trademarks, licensed marks, trade names, service marks (collectively,
“Intellectual Property”),  compensation paid to employees and other terms of
employment, or any other Confidential Information of, about or concerning the
business of SVI , its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
all of the foregoing matters shall be referred to as “Confidential Information”,
and are important, material, and confidential business “Trade Secrets” and
affect the successful conduct of the SVI’s business and its goodwill, and that
any breach of any term of this Section 6.5 is a material breach of this
Agreement giving rise to immediate termination thereof.


6.5.1.    “Customer Accounts”. As used herein, the term “Customer Accounts”
shall mean all accounts of SVI and its affiliates, related businesses,
predecessors, successors, subsidiaries, licensees, and business associations,
whether now existing or hereafter developed or acquired, including any and all
accounts developed or acquired by or through the efforts of Jaffe.  Without
regard to whether any of the matters in this Agreement would otherwise be deemed
confidential, material, or important, the Parties hereto stipulate that as
between them the matters stated as Confidential Information in this Agreement
are confidential, material, and important and gravely affect the effective and
successful conduct of the business of SVI or its goodwill and that any breach of
the terms of this Section 6.5 will be a material breach of this Agreement and
shall constitute grounds for immediate termination thereof.


6.5.2.    Misuse of Confidential Information. In the event that Jaffe breaches
this Agreement and releases SVI Confidential Information or Trade Secrets, Jaffe
shall fully indemnify, defend, pay, save, and hold SVI harmless from any and all
claims, costs, judgments, and damages, including reasonable attorney's fees and
expenses of council, which are incurred as a direct or indirect consequence
thereof.


6.5.3.   Proprietary Rights. Jaffe acknowledges SVI’s exclusive right, title and
interest in and to its Intellectual Property, Confidential Information, Trade
Secrets and registrations and the goodwill of the business symbolized thereby
(collectively, “Proprietary Rights”) and will not, at any time, do or cause to
be done any act or thing contesting or in any way impairing or tending to impair
any part of SVI’s right, title, ownership and interest therein.




 
7

--------------------------------------------------------------------------------

 


VII


ADDITIONAL REPRESENTATIONS AND OBLIGATIONS


7.1       Consideration Period. This Agreement has been delivered to Jaffe on
the 30th day of September, 2007. Jaffe shall have twenty-one (21) days to
consider and sign this Agreement. Pursuant to Section 7.3, below, Jaffe has been
encouraged to seek legal counsel to consider and review this Agreement. To the
extent Jaffe does not use the full 21-days within which to consider signing this
Agreement, Jaffe’s signature hereto shall serve as Jaffe’s express written
waiver of this period and of any and all claims, rights, or causes of action of
any kind against SVI of any kind arising out of Jaffe’s voluntary decision to
execute this Agreement and waive this consideration period.


7.2       Revocation Period. Upon execution of this Agreement, Jaffe shall have
seven (7) days to revoke the Agreement. Any such revocation by Jaffe must be in
writing and delivered to SVI pursuant to the notice requirements under Article
VIII, below. If timely revoked by Jaffe, this Agreement will not be effective or
enforceable, and all Parties shall be immediately released of all obligations
hereunder, with no affect on any of the claims each Party may otherwise possess.


7.3       Independent Legal Counsel. The Parties to this Agreement warrant,
represent, and agree that in executing this Agreement, they do so with full
knowledge of the rights each may have with respect to the other Party, and that
each has received, or has had the opportunity to receive, independent legal
advice as to these rights. Each of the Parties has executed this Agreement with
full knowledge of these rights, and under no fraud, coercion, duress, or undue
influence.


7.4       Waiver of Age Discrimination Claim. Jaffe understands that the release
contained in this Agreement had to meet certain requirements to constitute a
valid release of any claims under the Age Discrimination in Employment Act
(“ADEA”), and Jaffe hereby represents that all such requirements were in fact
satisfied. These requirements required the following, each of which has in fact
been satisfied: (i) execution of this Agreement by Jaffe has been knowing and
voluntary, and free from duress, coercion and mistake of fact; (ii) this
Agreement is in writing and is understandable; (iii) this Agreement has waived
current ADEA claims explicitly; (iv) this Agreement has not waived future ADEA
claims; (v) the release by Jaffe hereunder of ADEA claims has been paid for with
something to which Jaffe was not already entitled; (vi) this Agreement has
advised Jaffe to consult an attorney; (vii) this Agreement has given Jaffe
twenty-one (21) days to consider the ADEA release contained in this Agreement;
and, (viii) this Agreement has given Jaffe seven (7) days within which to revoke
the ADEA release contained in this Agreement after execution.


7.5       Public Reporting. During and throughout the Transition Period Jaffe
shall continue to timely execute for filing all documents required to be filed
by SVI under the applicable rules and regulations of the Securities and Exchange
Commission.


VIII


ADDITIONAL PROVISIONS




 
8

--------------------------------------------------------------------------------

 


8.1       Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.


8.2       Successors and Assigns. Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.


8.3       Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.


8.4       Severability. Each and every provision of this Agreement is severable
and independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


8.5       Governing Law. This Agreement shall be governed by the laws of the
State of California, without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.
8.6       Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


8.7       Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of California.


8.8       Attorney’s Fees. If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney’s fees.


8.9       Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


8.10     Remedies.




 
9

--------------------------------------------------------------------------------

 


8.10.1.  Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


8.10.2.  Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.


8.11      Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


8.12      Assignability. This Agreement is not assignable by either Party
without the expressed written consent of all Parties.


8.13      Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by mail, by telegram
or by recognized commercial over-night delivery service (such as Federal
Express, UPS or DHL), and shall be deemed given (a) if by hand delivery, upon
such delivery; (b) if by facsimile transmission, upon telephone confirmation of
receipt of same; (c) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(d) if by telegram, upon telephone confirmation of receipt of same; or, (e) if
by recognized commercial over-night delivery service, upon such delivery.


8.14      Time. All Parties agree that time is of the essence as to this
Agreement.












 
10

--------------------------------------------------------------------------------

 


8.15      Agreement to Arbitrate. THE PARTIES HEREBY AGREE TO WAIVE
UNCONDITIONALLY AND IRREVOCABLY THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION THAT MAY AT ANY TIME, DIRECTLY OR INDIRECTLY, ARISE OUT OF OR IN
CONNECTION WITH ANY ASPECT OF THE RELATIONSHIP BETWEEN JAFFE AND SVI, ITS
OFFICERS, AGENTS AND EMPLOYEES, INCLUDING BUT NOT LIMITED TO THE TERMINATION OF
JAFFE’S EMPLOYMENT, RIGHTS AND DUTIES AS A SHAREHOLDER, OR YOUR EMPLOYMENT WITH
SVI, TO THE EXTENT LEGALLY ALLOWABLE. This means that both Parties irrevocably,
unconditionally, and exclusively agree that any controversy or claim arising out
of or relating to Jaffe’s employment which cannot be otherwise resolved pursuant
to the terms hereof, or any dispute between the Parties, shall be resolved by
binding arbitration in Orange County, California. The arbitration shall be
administered by Judicial Arbitration and Mediation Services, the Company
(“JAMS”), or another mutually agreed upon neutral service, in its Orange County
office. The arbitrator shall be a retired Superior Court Judge of the State of
California affiliated with JAMS. Judgment upon the award rendered by the
arbitrator may be entered and enforced in any court having jurisdiction thereof.
THE AWARD OF THE ARBITRATOR SHALL BE BINDING, FINAL, AND NON-APPEALABLE. The
arbitrator shall not have any power to alter, amend, modify, or change any of
the terms of this Agreement, the Employment Agreement, the Convertible Note, or
the Supplemental Agreement, or to grant any remedy which is either prohibited by
the terms of this Agreement or not available in a court of law. Any action
brought to enforce the provisions of this section shall be brought in the Orange
County Superior Court. All other questions regarding Jaffe’s employment,
including but not limited to the interpretation, enforcement of this Agreement
(other than the right to arbitrate), and the rights, duties and liabilities of
the parties to Jaffe’s employment shall be governed by California law. The costs
of the arbitration, including any JAMS administration fee, and arbitrator’s fee,
and costs of the use of facilities during the hearings, shall be borne by SVI;
however, the Parties shall be solely responsible for their own attorney’s fees
and costs. Attorney’s fees and costs may be awarded to the prevailing party at
the discretion of the arbitrator as part of the award. In any arbitration
proceeding conducted pursuant to the provisions of this Agreement, both parties
shall have the right to conduct all discovery, to call witnesses and to
cross-examine the opposing party’s witnesses, either through legal counsel,
expert witnesses or both, to the fullest extent allowed by California law, as
though before any Court or tribunal of the State. Both Parties expressly
understand and agree on behalf of their heirs, executors, administrators,
successors, and assigns, that the rights being waived hereunder specifically
include, but are not limited to, any and all civil claims in State or Federal
Courts under (as any of the same may be amended from time to time) Title VII of
the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil Rights Act of
1866; Equal Pay Act; Americans with Disabilities Act; Age Discrimination in
Employment Act; Federal or State Retirement Income Security Acts; Fair Labor
Standards Act; Family and Medical Leave Act; WARN Act; the United States and
California Constitutions; California Fair Employment and Housing Act; California
Family Rights Act; California Labor Code; any applicable California Industrial
Welfare Commission Wage Order; with respect to the foregoing constitutional and
statutory references, any comparable constitution, statute or regulation of any
other state; all claims of discrimination or harassment on account of race, sex,
sexual orientation, national origin, religion, disability, age, pregnancy,
veteran’s status, or any other protected status under any federal or state
statute; any federal, state or local law enforcing express or implied employment
contracts or covenants of good faith and fair dealing; any federal, state or
local laws providing recourse for alleged wrongful discharge or constructive
discharge, termination in violation of public policy, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
any similar or related claim; together with any claim under any other local,
state or federal law or constitution governing employment, discrimination or
harassment in employment, or the payment of wages or benefits, which each Party
may have in any way related to Jaffe’s employment, to the extent legally
allowable. This Agreement and the scope of the release hereunder expressly
includes any statutory claims, including, but not limited to, claims under the
Age Discrimination in Employment Act (the “ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), to the extent legally allowable. Although the intent
of this Agreement is to benefit both Parties by mutually agreeing upon a single
forum for the resolution of any and all disputes or grievances between them,
notwithstanding the foregoing limitations, this Agreement shall not be
interpreted to preclude or waive any Party’s available remedies under, or rights
to, filing, submitting or hearing of matters before any of the above regulatory
or administrative entities, commissions or boards to the extent such rights
cannot by law be waived.


8.16     Waiver of Trial. IN ACCORDANCE WITH THE AGREEMENT OF THE PARTIES TO
ARBITRATE ALL DISPUTES PURSUANT TO SECTION 8.15, ABOVE, EACH PARTY HEREBY WAIVES
TRIAL IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION
8.16 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL
BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 8.16 WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.




 
11

--------------------------------------------------------------------------------

 


8.17      Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


8.18      Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.


8.19      Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


8.20      Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


IX


EXECUTION


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date set forth in Section 1,
above.


THE PARTIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS AND THE
RELEASE CONTAINED HEREIN HAVE BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS,
OR THEY HAVE VOLUNTARILY ELECTED NOT TO SEEK THE ADVICE OF AN ATTORNEY. THE
PARTIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES OR REPRESENTATIONS MADE TO EACH OF THE PARTIES ABOUT THIS
AGREEMENT, OR TO INDUCE THEM TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT COMPULSION, COERCION, FRAUD, OR DURESS.




 
12

--------------------------------------------------------------------------------

 




JAFFE:
SVI:
     
SVI MEDIA, INC.,
___________________________
a Nevada corporation
LEWIS JAFFE
     
DATED:  ___________________
BY:  ___________________________
     
NAME:  ________________________
     
TITLE:   ________________________
     
DATED:  _______________________









































13

--------------------------------------------------------------------------------